Per Curiam,
This action of assumpsit was tried before tbe county court of Allegheny County, and at tbe conclusion of tbe trial tbe court instructed tbe jury that their verdict must be for tbe defendant.
In refusing a motion for a new trial, tbe trial judge said, “We have read every line of tbe testimony in this case, and fail to find even a scintilla of evidence that could be construed as authority by tbe defendant to tbe architect to make tbe defendant personally liable to tbe plaintiff. On tbe contrary, all tbe evidence in tbe case shows that tbe owner relied exclusively on bis contract with tbe general contractor, that be took all tbe precautions possible to guard against any claims for extras, filed a no-lien contract in tbe prothonotary’s office, and! promptly settled in full with tbe general contractor upon tbe completion of tbe bouse.” A. petition for an allowance of an appeal to tbe Court of Common Pleas with tbe record evidence in tbe case, was disposed of with tbe following comment, “We have examined the case, and do not think tbe court below committed error in ruling, that tbe architect did not have tbe authority of tbe owner to make tbe arrangement with tbe plaintiff upon which be relied to maintain this action,” and refused to allow tbe appeal.
We have carefully considered the record as made in tbe county court, and all agree with tbe conclusion reached by tbe Court of Common Pleas.
Tbe judgment is affirmed.